Mr. Justice del Toro
delivered the opinion of the court.
Ignacio Ambert was charged by the district attorney with' having “appeared before the board of registration for the precinct of Manatí, of the judicial district of Arecibo, P. R., on July 3, 1916, and then and there wilfully having caused Ms name to be registered in the registry of voters of the municipality of Manatí, knowing'that he was not entitled to such registration because he would not be twenty-one years of age or over, as required by law, on the day fixed for holding general elections in Porto Rico, or November 7, 1916.
The defendant pleaded not guilty and at the trial both parties admitted “that on the dates referred to in the com-' plaint Ignacio Ambert, the defendant, registered in an electoral precinct of Manatí and that on November 7, 1916, the day of elections in Porto Rico, he would ,be twenty years and nine months of age.
The court found the defendant guilty and sentenced him *794to four months’ imprisonment in jail, with the costs. From that judgment the present appeal was taken.
There is only one question to be decided in this case. This court has held that a person who registers in the registry of voters without being entitled to do so because on the election day fixed by law he would not be twenty-one years of age, which is the statutory age for voting in Porto Eico, commits the offense defined and penalized by section 162 of the Penal Code. People v. García, 23 P. R. R. 678. Therefore, as the defendant admits that he would be only twenty years and nine months old on November 7, 1916, it is manifest that he committed the crime charged and of which he was convicted.
But it is alleged that the election day fixed by the law of Porto Eico for November 7, 1916, was changed by an Act of Congress bf the United States and that the defendant was of age when the election was held, for which reason he did not commit any offense.
In our opinion the defendant’s contention is untenable. The Act of Congress was passed in September, 1916, and the act charged was committed by the defendant on July 3, 1916, when the statute making November 7, 1916, the day of general elections was in full force. The wilful violation of the statute which the statute itself penalizes was fully committed on July 3, 1916. In order to consummate the offense of registering as a voter without being entitled to do so, it is not necessary that the person registering should actually cast his vote on the day of the election. The action of the Congress in postponing the election set for November 7, 1916, was subsequent to the commission of the offense and entirely independent of the will of the defendant.
The appeal must be dismissed and the judgment

Affirmed.

Justices Wolf and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey absent.